                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

 METROPOLITAN LIFE INSURANCE
 COMPANY,

                        Plaintiff,

 v.

 AMANDA BRAMBLE, as Administrator of
 the Estate of Garlette Howard, DIBON                           Civ. No. 4:19-cv-54
 TOONE, TRACY CARR, GARLENE
 HOWARD, QUEEN HOWARD, TERRY
 LYNCH, and MERCEDES’ FUNERAL
 MANSION AND CREMATION
 SERVICES, LLC,

                        Defendants.


                                      ENTRY OF DEFAULT

       THIS MATTER is before the Court on the Motion for Entry of Default (the “Motion”) filed

by Metropolitan Life Insurance Company (“MetLife”). Having considered the Motion, the

affidavit of service, matters of record, and the representations of the parties, the Court finds that

Defendants Dibon Toone, Garlene Howard, Queen Howard, and Terry Lynch have each failed to

plead or otherwise defend after properly being served with a summons and the First Amended

Complaint in this matter, and good cause exists to grant the Motion.

       IT IS THEREFORE ORDERED that default is entered against Defendants Dibon Toone,

Garlene Howard, Queen Howard, and Terry Lynch pursuant to Rule 55(a) of the Federal Rules of

Civil Procedure.

       This the       day of         , 2020.

                                                              ______________________________
                                                               eter A. Moore




           Case 4:19-cv-00054-D Document 32 Filed 04/27/20 Page 1 of 1
